Title: From George Washington to Nicholas Cruger and the Citizens of New York City, 12 August 1793
From: Washington, George
To: Cruger, Nicholas,Citizens of New York City



Sir,
[Philadelphia] 12 Augt ’93

Your letter (to me), conveying to me the resolutions of the Citizens of New York, at their late meeting, affords me much satisfaction.
The approving voice of my Fellow Citizens can never be heard by me, with indifference. That of the Inhabitants of your respectable metropolis, must always give particular pleasure. A unanimity so perfect as appears to have prevailed among them, upon an occasion so interesting to our national peace & happiness, furnishes an example of good sense, moderation & patriotic virtue, which cannot cease to be remembered to their honor.
Discerning in it a sure pledge of their firm & persevering support, I request you to make known to them, the high sense I entertain of the dispositions they have manifested, & the complete reliance I place upon those dispositions.
I cannot omit the opportunity of publicly uniting with them in acknowledging the prompt and decided cooperation of the Government of New York, towards the support of the neutrality of our Country. The disposition, hitherto shewn by the chief Magistrates of the several States, in relation to this point, is a pleasing evidence of a spirit of concert for the general good, happily calculated to harmonise and invigorate all the parts of our political system.

G. Washington

 